Exhibit 10.8

AMENDMENT FIVE

TO PRODUCT PURCHASE AGREEMENT NO. 1585-042103

This Amendment Five to the Product Purchase Agreement No. 1585-042103 (“PPA”)
dated July 30, 2003, (the “Amendment Five”) dated April 6, 2009, (the “Amendment
Five Effective Date”) is between Overland Storage Inc. (“OVERLAND”), a
California corporation, with offices at 4820 Overland Avenue, San Diego,
California 92123, and Hewlett-Packard Company (“HP”), a Delaware corporation,
with offices at 3000 Hanover Street, Palo Alto, California 94304. OVERLAND and
HP may be referred to individually as a “Party” and collectively as “Parties.”

WHEREAS, OVERLAND and HP have entered into the PPA including all exhibits and
amendments thereto, (collectively, the “Agreement”), whereby OVERLAND authorized
HP to distribute and promote certain products and services pursuant to the terms
and conditions contained therein;

WHEREAS, OVERLAND and HP each desires to amend the Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree to amend the Agreement as
follows:

 

  1. The Term as set forth in Section 1.3 of the Agreement shall be amended to
extend the Term of the Agreement through July 30, 2012 inclusive, and such Term
shall automatically renew for successive one-year periods for three (3) years,
unless earlier terminated under the terms of the Agreement.

Except as expressly set forth herein, all other terms and conditions of the
Agreement shall continue in full force and effect. Capitalized terms used but
not defined herein shall have the meanings given thereto in the Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment Five to be executed
by their duly authorized representatives on the dates indicated below.

 

OVERLAND STORAGE, INC.     HEWLETT-PACKARD COMPANY By:  

/s/    Vernon A. LoForti

    By:  

/s/    Richard Gentilini

Name:   Vernon A. LoForti     Name:   Richard Gentilini Title:   President    
Title:   Director, SWD Gl Procurement Date:   April 20, 2009     Date:   5-6-09